                                                          Case 8:20-cv-00014-JVS-JDE Document 55 Filed 10/26/20 Page 1 of 2 Page ID #:347




                                                            1   David W. Tufts (SBN 180817)
                                                                W. Waldan Lloyd (pro hac vice)
                                                            2   Brooke N. Edwards (pro hac vice)
                                                                DURHAM JONES & PINEGAR, P.C.                          JS-6
                                                            3   111 So. Main, Suite 2400
                                                                Salt Lake City, Utah 84111
                                                            4   (801) 415-3000
                                                                dtufts@djplaw.com; wlloyd@djplaw.com; bnelson@djplaw.com
                                                            5
                                                                Chris C. Scheithauer (SBN 184798)
                                                            6   CALL & JENSEN
                                                                A Professional Corporation
                                                            7   610 Newport Center Drive, Suite 700
                                                                Newport Beach, CA 92660
                                                            8   (949) 717-3000
                                                                cscheithauer@calljensen.com
                                                            9   Attorneys for Plaintiffs and Third-Party Defendants
                                                           10
                                                                                     UNITED STATES DISTRICT COURT
                                                           11                       CENTRAL DISTRICT OF CALIFORNIA
DURHAM JONES & PINEGAR, P.C.




                                                           12
                               SALT LAKE CITY, UT 84111
                                111 S. MA N, SUITE 2400




                                                           13    CHRISTINE DRAGE, as Trustee of            Case No. 8:20-cv-00014-JVS-JDE
                                     (801) 415-3000




                                                                 and JACQUELINE PONS-BUNNEY,
                                                           14    a Participant in the WEIL & DRAGE         ORDER RE DISMISSAL OF ACTION
                                                                 RETIREMENT PLAN,                          WITH PREJUDICE
                                                           15
                                                                              Plaintiff,
                                                           16                                              Judge James V. Selna
                                                                              vs.                          Magistrate Judge John D. Early
                                                           17
                                                                 JAY WEIL and JEAN WEIL,
                                                           18                                              Complaint Filed: January 3, 2020
                                                                              Defendant.                   Trial Date: February 16, 2021
                                                           19

                                                           20     AND RELATED THIRD-PARTY
                                                           21     CLAIMS, COUNTERCLAIMS AND
                                                                  CROSSCLAIMS
                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                      ORDER RE DISMISSAL OF ACTION WITH PREJUDICE
                                                                SLC_5206428
                                                          Case 8:20-cv-00014-JVS-JDE Document 55 Filed 10/26/20 Page 2 of 2 Page ID #:348




                                                            1           Pursuant to Fed. R. Civ. P. 41(a)(2), in accordance with the parties’
                                                            2   Stipulation re Dismissal with Prejudice, IT IS HEREBY ORDERED that the
                                                            3   Complaint (dkt. 1), First Amended Complaint (dkt. 27), Defendant and Third-Party
                                                            4   Plaintiff Jean Weil’s Third-Party Complaint (dkt. 39), and Third-Party Defendants’
                                                            5   Counterclaims/Crossclaims (dkt. 44) in this action are dismissed with prejudice.
                                                            6   Each party shall bear its own costs and attorney fees. The Court shall retain
                                                            7   jurisdiction to enforce the terms of the parties’ Settlement Agreement. All
                                                            8   scheduled dates and deadlines are VACATED.
                                                            9           IT IS SO ORDERED.
                                                           10

                                                           11
DURHAM JONES & PINEGAR, P.C.




                                                           12            Dated: October 26, 2020                 _______________________________
                               SALT LAKE CITY, UT 84111




                                                                                                                 Hon. James V. Selna
                                111 S. MAIN, SUITE 2400




                                                           13                                                    United States District Court Judge
                                     (801) 415-3000




                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                           -2-
                                                                                      ORDER RE DISMISSAL OF ACTION WITH PREJUDICE
                                                                SLC_5206428
